internal_revenue_service number release date index number ---------------------------- -------------- ---------------------------------------------- ------------------------------------------------- -------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------------ telephone number ---------------------- refer reply to cc fip b04 plr-136337-14 date date legend taxpayer date state x parent state y manager manager’s acquirer year year year year dear -------------------- ---------------------------------------------------------------------------- --------------------------------------------------------- --------------------------- -------------- --------------------------------- ------- ----------------------------------------------------------- ------------------------------------------------------- ------- ------- ------- ------- this is in reply to taxpayer’s request pursuant to sec_301_9100-3 of the procedure and administration regulations for an extension of time to make the election under sec_831 of the internal_revenue_code the code facts taxpayer was formed on date and became licensed as a captive_insurance_company in state x taxpayer is a wholly-owned subsidiary of parent a state y limited_liability_company taxpayer was initially managed by manager which was subsequently acquired by manager’s acquirer taxpayer commenced business in year plr-136337-14 taxpayer desired to make the election provided by sec_831 taxpayer has consistently conducted its operations as if such an election had been made effective for year during a recent review of taxpayer’s federal_income_tax returns taxpayer’s legal counsel discovered that an election pursuant to sec_831 was not made for tax years year year year and year taxpayer’s legal counsel inquired with taxpayer’s various advisors and determined that a miscommunication had occurred among the advisors with respect to the filing of the sec_831 election taxpayer’s tax attorney who was responsible for the preparation and filing of taxpayer’s year form 1120-pc incorrectly presumed that manager had already made the election at the same time manager assumed that taxpayer’s tax attorney would make the election in the process of preparing and filing taxpayer’s year form 1120-pc immediately after discovering the failure_to_file a timely sec_831 election taxpayer’s treasurer directed taxpayer’s legal counsel to seek this ruling taxpayer’s failure to make the election has not been discovered by the service taxpayer represents that granting relief will not result in a lower tax_liability than it would have paid had it filed the election timely taxpayer represents that it reported its income for year year year and year as if it had made a timely election requested ruling taxpayer requests a ruling under sec_301_9100-3 granting it an extension of the time to make the election provided by sec_831 law and analysis in general sec_831 applies to tax insurance_companies other than life_insurance_companies on their taxable_income however sec_831 provides certain small companies ie companies including members of their control groups that do not have the greater of net written premiums or direct written premiums for the taxable_year in excess of dollar_figure an election to be subject_to tax on their taxable_investment_income only the election applies to the taxable_year for which the company made it and as long as the company continues to qualify for all subsequent taxable years unless revoked with the consent of the secretary the time and manner to make this election is not prescribed by statute but rather is prescribed by sec_301_9100-8 pursuant to sec_301_9100-8 the election is to be made by the due_date taking into account any extensions of time to file obtained by the taxpayer of the tax_return for the first taxable_year for which the election is to be effective by attaching a statement to the tax_return containing the information specified in sec_301_9100-8 accordingly the sec_831 election is a regulatory election see sec_301_9100-1 plr-136337-14 under sec_301_9100-1 the commissioner may grant a reasonable extension of time but no more than six months except in the case of a taxpayer who is abroad under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory or statutory election sec_301_9100-2 does not provide relief for taxpayer to make an election under sec_831 for any of the years for which relief is sought requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under sec_301_9100-3 sec_301_9100-3 provides that certain extension requests require the taxpayer to establish to the satisfaction of the commissioner that it acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government under sec_301_9100-3 a taxpayer is deemed to have acted reasonably and in good_faith if it requested relief before the failure to make the election was discovered by the service failed to make the election because of events beyond the taxpayer's control failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the need for the election reasonably relied on written advice from the service or reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election under sec_301_9100-3 a taxpayer will not be considered to have reasonably relied on a qualified_tax professional if the taxpayer knew or should have known that the professional was not i competent to render advice on the regulatory election or ii aware of all relevant facts under sec_301_9100-3 a taxpayer is deemed to not have acted reasonably and in good_faith if it seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 and the new position requires or permits a regulatory election for which relief is requested was informed in all material respects of the required election and related tax consequences but chose not to file the election or uses hindsight in requesting relief plr-136337-14 the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 of the code in those cases the service may condition a grant of relief on the taxpayer providing the service with a statement from an independent auditor other than an auditor providing an affidavit pursuant to sec_301_9100-3 certifying that the interests of the government are not prejudiced sec_301_9100-3 sec_301_9100-1 cautions that granting an extension of time to make an election is not a determination that the taxpayer is otherwise eligible to make the election based solely on taxpayer’s representations the additional information required under sec_301_9100-3 and the statement described in sec_301 c ii taxpayer qualifies for an extension of time to make the election under sec_831 taxpayer is deemed to have acted in good_faith as defined by sec_301_9100-3 and the grant of relief will not prejudice the interests of the government because taxpayer will not have a lower tax than if the election had been timely made ruling accordingly under sec_301_9100-3 taxpayer is granted an extension of time until days following the date of this letter to make the election provided by sec_831 effective for year year year and year caveats the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-136337-14 except as expressly provided above no opinion is expressed or implied concerning the federal_income_tax consequences of any other aspects of any transaction or item_of_income and no ruling granted as to whether taxpayer qualifies as an insurance_company under part ii of subchapter_l or is otherwise eligible to make the election provided by sec_831 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives sincerely s john e glover senior counsel branch office of the associate chief_counsel financial institutions products
